Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record U.S. Patent Publication (2009/0254219) to Willey et al. However, Wiley et al. is silent regarding “ …a first wiper blade that reciprocally wipes a wiped surface between upper and lower reversal positions of the wiped surface; a first wiper arm capable of operating integrally with the second driven lever and having a distal end to which the first wiper blade is connected; a swing transmission mechanism capable of transmitting a driving force to the first driving lever, the swing transmission mechanism including a swing crank arm integrally rotatable with a rotation shaft of a single drive source; and an extension-contraction transmission mechanism capable of transmitting a driving force to the second driving lever, the extension-contraction transmission mechanism including an extension-contraction crank arm integrally rotatable with the rotation shaft of the drive source”, as required in claim 1.
Wiley et al. is silent regarding “…a first wiper blade that reciprocally wipes a wiped surface between upper and lower reversal positions of the wiped surface; a first wiper arm capable to operate integrally with the second driven lever and having a distal end to which the first wiper blade is connected; a swing transmission mechanism capable to transmit a driving force to the first driving lever, the swing transmission mechanism including a swing crank arm rotated by a driving force of a single drive source; an extension-contraction transmission mechanism capable to transmit a driving force to the second driving lever, the extension-contraction transmission mechanism including an extension-contraction crank arm; and a rotation speed conversion transmission member connecting and driving the extension-contraction crank arm and the swing crank arm so that the extension-contraction crank arm rotates at a rotation speed two times greater than a rotation speed of the swing crank arm”, as required in claim 9. 
Dependent claim claims 2-8 and 10-14 are allowable for at least their dependency on their respective base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
2.	Claims 1-14 are the allowed claims. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Avile`s can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723